Title: Franklin and Silas Deane to Arthur Lee, 28 February 1778
From: Franklin, Benjamin,Deane, Silas
To: Lee, Arthur


Sir,
Passy Feb. 28. 1778.
The treaties are copying both in French and English, will be done to Day and ready to be examined by you tomorrow Morning. We do not desire to postpone any Proposition you make, otherwise than from the Impossibility of doing two things at once.
We suppose the Convoy is already sailed with the Ships that were ready. We have the honour to be with great Respect Sir, Your most obedient humble Servants
B FranklinSilas Deane
Honble. Arthur Lee Esqr.
